TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00428-CV



                                    In re Martin T. Franco, Jr.


                       ORIGINAL PROCEEDING FROM LLANO COUNTY



                              M E M O R AN D U M O P I N I O N


                Relator Martin T. Franco, Jr. filed a pro se petition for a writ of mandamus directed

to the Commissioner of the Texas Board of Pardons and Paroles, seeking habeas corpus relief

based on a claim of wrongfully denied parole. However, this Court does not have jurisdiction over

the Commissioner of the Texas Board of Pardons and Paroles.

                Appellate courts may issue writs of mandamus only against a district judge or

county judge sitting in our district, or to enforce our jurisdiction, none of which are implicated here.

Tex. Gov’t Code § 22.221; see In re Noble, No. 03-13-00011-CV, 2013 Tex. App. LEXIS 517, at *3

(Tex. App.—Austin Jan. 18, 2013, orig. proceeding).

                The petition for writ of mandamus is dismissed for want of jurisdiction. See Tex. R.

App. P. 52.8(a).



                                                __________________________________________

                                                Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Filed: July 31, 2013